Title: Charles Adams to John Adams, 13 December 1794
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York Decr 13th 1794
          
          I yesterday received your favor of the 11th inst enclosing the Post note for 100 Dols: for which receive my thanks. Our election for members of the house of Representatives was finished yesterday and thus an end put for sometime to the iniquities which upon such occasions are always practised. The friends of the Democratic Mr Livingston and of the Aristocratic Mr Watts flatter themselves that their respective Candidate will obtain the seat. Among the many odd circumstances in this world that the Livingston family should obtain the reputation of Democrats is not the least curious but not surprising.
          
            “Observe their courtship to the common people:
            How they do seem to dive into their hearts,
            With humble and familiar courtesy;
            What reverence do they throw away on slaves;
            Wooing poor craftsmen with the craft of smiles,
            
            And patient underbearing of their fortunes,
            As ’t’were to banish their affects with them.
            Off goes each bonnet to an oyster wench:
            A brace of draymen bid God speed them well!
            And had the tribute of their humble knees;
            With—Thanks our Countrymen our loving friends.”
            Ricd 2d A 1. Sc 4
          
          I suppose in case Mr Jay does not soon return Col Hamilton will be proposed for the office of Governor of this State. Mr Burr expects to obtain it. Mr Clinton is to resign as is said. Chancellor Livingston has pretensions. Not one among these candidates can supply the place of Mr Jay whether this State is to be ruled by the Schuyler or Livingston family is of no great importance and by one or the other it must be if the Chief Justice does not return. These are my sincere sentiments, sentiments which if made public would damn me in the eyes of both parties. I beleive them just and I cannot and will not go every length with any party whatsoever.
          I am my dear Sir your affectionate son
          
            Chas Adams
          
        